Name: Commission Implementing Regulation (EU) NoÃ 456/2013 of 16Ã May 2013 laying down transitional measures as regards milk import quotas under Regulation (EC) NoÃ 2535/2001, and beef import quotas under Regulations (EC) NoÃ 412/2008 and (EC) NoÃ 431/2008, by reason of the accession of Croatia to the European Union
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  Europe;  food technology;  European construction;  tariff policy;  trade;  animal product
 Date Published: nan

 17.5.2013 EN Official Journal of the European Union L 133/13 COMMISSION IMPLEMENTING REGULATION (EU) No 456/2013 of 16 May 2013 laying down transitional measures as regards milk import quotas under Regulation (EC) No 2535/2001, and beef import quotas under Regulations (EC) No 412/2008 and (EC) No 431/2008, by reason of the accession of Croatia to the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 41 thereof, Whereas: (1) In view of the accession of Croatia to the European Union as from 1 July 2013, it is necessary to provide for transitional measures for certain import quotas in the milk and beef meat sectors, in order to allow importers from Croatia to participate in those quotas. (2) Section 2 of Chapter I of Title 2 of Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (1) provides that applicants for import licences are to be approved in advance by the competent authority of the Member State in which they are established. In order to ensure, as from 1 January 2014, access for operators from Croatia to the import quotas under Chapter I of Title 2 and Section 2 of Chapter III of Title 2 of Regulation (EC) No 2535/2001, those operators should be allowed to submit the request and the necessary proof for approval only before 1 October 2013 instead of before 1 April 2013. The authorities of Croatia should inform the applicants of the outcome of the approval procedure before 1 November 2013, instead of before 1 May 2013, and send the relevant lists of approved importers to the Commission before 15 November 2013, instead of before 20 May 2013. (3) Commission Regulation (EC) No 412/2008 of 8 May 2008 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (2) opened an annual import tariff quota of 63 703 tonnes bone-in equivalent of frozen beef intended for processing in the Union for a period running every year from 1 July to 30 June of the following year. According to Article 5(1) of Regulation (EC) No 412/2008 applicants for import rights are to prove that they are approved as processing establishments under Article 4 of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3) and that they have been active in production of processed products containing beef during each of the two reference periods referred to in Article 5 of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4). Concerning the first condition, in order to be able to import in the period from 1 July 2013 to 30 June 2014, applicants for import rights from Croatia should prove that they are approved as processing establishments for export to the Union under Article 12 of Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (5). As regards the requirement to prove past performance for the purposes of applying for import rights under Regulation (EC) No 412/2008, production of processed products containing beef in Croatia in 2011 and 2012, in conformity with Croatian legislation, should cover that requirement. (4) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (6) opened an annual import tariff quota of 53 000 tonnes of frozen beef for a period running every year from 1 July to 30 June of the following year. As regards the quota period from 1 July 2013 to 30 June 2014, it should be specified that the proof to be presented by operators from Croatia for the application for import rights should not relate to imports carried out from Member States. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Transitional measures concerning Regulation (EC) No 2535/2001 1. By way of derogation from Article 8 of Regulation (EC) No 2535/2001, for imports in the period from 1 January to 30 June 2014 under the quotas referred to in Chapter I of Title 2 and Section 2 of Chapter III of Title 2 of that Regulation, approval shall be granted to applicants who, before 1 October 2013, submit a request to the competent authorities of Croatia where they are established and in which they are registered for VAT purposes, accompanied by proof that during both 2011 and 2012 they imported into or exported from Croatia at least 25 tonnes of milk products covered by Chapter 04 of the Combined Nomenclature. 2. For the purposes of application of paragraph 1, inward- and outward-processing transactions shall not be considered as imports and exports. 3. By way of derogation from Article 9 of Regulation (EC) No 2535/2001, the competent authority of Croatia shall, before 1 November 2013, inform the applicants of the outcome of the approval procedure and their approval number where applicable. The approval shall be valid until 30 June 2014. 4. By way of derogation from Article 10(1) of Regulation (EC) No 2535/2001, the competent authority of Croatia shall, before 15 November 2013, send its lists of approved importers, in accordance with paragraph 3 of that Article, to the Commission, which shall forward them to the competent authorities of the other Member States. Only importers included on a list shall be authorised to apply for licences from 20 to 30 November 2013, for imports during the period from 1 January to 30 June 2014, in accordance with Articles 11 to 14 of Regulation (EC) No 2535/2001. Article 2 Transitional measures concerning Regulation (EC) No 412/2008 By way of derogation from Article 5 of Regulation (EC) No 412/2008, as regards the import tariff quota period from 1 July 2013 to 30 June 2014, the applicants for import rights from Croatia shall prove that they are approved as processing establishments to export to the Union under Article 12 of Regulation (EC) No 854/2004 and shall demonstrate to the competent authorities of Croatia that they have been active in production of processed products containing beef, in conformity with Croatian legislation, during each of the two reference periods referred to in Article 5 of Regulation (EC) No 1301/2006. Article 3 Transitional measures concerning Regulation (EC) No 431/2008 By way of derogation from Article 4(1) of Regulation (EC) No 431/2008, for the quota period starting on 1 July 2013, applicants for import rights from Croatia shall demonstrate to the competent authorities of Croatia that a quantity of beef falling under CN codes 0201, 0202, 0206 10 95 or 0206 29 91 has been imported by them or on their behalf under the relevant Croatian customs provisions during the period from 1 May 2012 to 30 April 2013, excluding however import from Member States. That quantity shall constitute the reference quantity. Article 4 Entry into force This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 341, 22.12.2001, p. 29. (2) OJ L 125, 9.5.2008, p. 7. (3) OJ L 139, 30.4.2004, p. 55. (4) OJ L 238, 1.9.2006, p. 13. (5) OJ L 139, 30.4.2004, p. 206. (6) OJ L 130, 20.5.2008, p. 3.